Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Dr. Stewart Jackson, the Chief Executive Officer and Chief Financial Officerof Double Crown Resources Inc. , hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge, theAnnual Report on Form 10-K of Double Crown Resources Inc. for fiscal year ended December 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Denarii Resources Inc. . April 16, 2012 /s/ David Figueiredo David Figueiredo President, Chief Executive Officer /s/ David Figueiredo David Figueiredo Chief Financial Officer, Principal Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Double Crown Resources Inc. and will be retained by Double Crown Resources Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
